Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 5, 2021

                                     No. 04-21-00107-CV

                           IN THE INTEREST OF R.R., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019-PA-01828
                    Honorable Charles E. Montemayor, Judge Presiding

                                           ORDER

        In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. It is ORDERED that no costs be assessed against appellants in relation to
this appeal because they qualify as indigent under TEX. R. APP. P. 20.

       It is so ORDERED on May 5, 2021.


                                               _____________________________
                                               Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May 5, 2021.

                                               _____________________________
                                               Michael A. Cruz, Clerk of Court